DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over WO 2016/075174 A1 in view of US 2019/0083637 A1 and US 6,245,358.
	WO 2016/075174 A1 teaches a method of treating cancer comprising administering a combination of doxorubicin and a checkpoint inhibitor such as an anti-PD-1 antibody (paragraph [0010], [0021]).
WO 2016/075174 A1 does not teach that doxorubicin is conjugated to FRRG (SEQ ID NO: 1) or that the doxorubicin is combined with a poloxamer.
US 2019/0083637 A1 teaches a prodrug comprising doxorubicin conjugate to FRGG (Figure 1).
US 6,245,358 teaches a composition comprising doxorubicin comjugated to a copolymer via a peptide spacer and a cosolubilizing agent, wherein the cosolubilizing agent is a poloxamer (claim 5).
It would have been obvious to substitute the doxorubicin conjugated to FRRG taught by US 2019/0083637 A1  for the doxorubicin in the method taught by WO 2016/075174 A1. One of ordinary skill in the art would have been motivated to do so given that US 2019/0083637 A1 teaches that the doxorubicin conjugated to FRRG is a prodrug that is degraded by cathepsin B specifically expressed in tumor tissues to release doxorubicin. US 2019/0083637 A1 teaches that the drug conjugate specifically responds to and is activated in tumor cells. US 2019/0083637 A1 teaches that drug conjugate eliminates the incidence of side effects (for example, cell damage and apoptosis) during the course of cancer prevention or treatment (abstract).
It would have been further obvious to add a poloxamer to the doxorubicin composition as taught by US 6,245,358. One of ordinary skill in the art would have been motivated to do so given that US 6,245,358 teaches that a poloxamer can enhance the solubility of the doxorubicin (col 8, lines 30-42).
The resulting method satisfies all of the limitations of claim 7.
	With respect to claims 8 and 10, WO 2016/075174 A1 teaches that the method is directed to treating colon cancer (paragraph [0019]).
	With respect to claim 9, WO 2016/075174 A1 teaches doxorubicin administration via intravenous injection and antibody administration via intraperitoneal administration (paragraph [0157]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654